Title: To Benjamin Franklin from John Paul Jones, 23 June 1780
From: Jones, John Paul
To: Franklin, Benjamin


Honored and Dear sir
L’orient June 23d. 1780
I by the last post gave you an account of the events here respecting Captain Landais and the Alliance, and inclosed all the necessary papers to explain circumstances.— Yesterday the Serapis was publicly sold for I think 240,000 livres.— Mr. Williams and myself have been looking after a ship on freight to transport from France the remainder of the 5 a 600 Tons of public stores that are now so much wanted in America.— No Merchant Vessel however can be found here for the purpose. There will remain 400 Tons after the Ariel is filled up; for the estimation that M. De Chaumont has made is short more than half the quantity of the reality.
I know his self Sufficiency would laugh at this, were I alone in thus widely differing from him, but when he knows that my Calculation does not exceed that of the Commandant and Commissary here he ought to have modesty enough to confess that he is unacquainted with Marine affairs. The Serapis will be Masted and fitted for sea in a very short time, as soon perhaps as the whole cloathing &c can be collected here.— Mr Williams assures me that no suitable Ship can be had on freight even at Nantes nor any where else in the Kingdom to his knowledge.— If the Government would condescend to lend the Serapis, that Ship armed in Flute, would with the Ariel armed for War, Just answer the purpose, and there would be no Room in either ship left vacant— The Serapis might carry her lower Battery in the hould & might sail with 150 Men, the two ships might sail in Company and would be a good protection for the Stores, against any of the Enemies Cruising Ships.— The Serapis might be full armed and manned for War immediately on her Arrival in America, and might with the Ariel and some other Continental Frigates be sent without loss of time directly from America on some of the services, that are hinted at in the Project that I had the honor to present to Government, This last Idea you know agrees with your Opinion on the services proposed in my Project; I therefore hope you will support it with your Credit, and I am convinced that if adopted it will be Productive of very good Consequences.
As to manning the Serapis and Ariel, I believe firmly that little or no difficulty will be found in effecting it, 300 Men will be sufficient for both Ships. There are an Hundred Officers and Seamen now here on shore, and on board the Alliance that belonged to the Bon Homme Richard, besides from 50 a 80 of the Volunteer Soldiers, who are still waiting here at their own expence, in hopes of serving again under my Command, and from the hourly applications that are made to me here, if I had authority, I could soon compleat the remainder.
I am with real Affection & Profound respect, Your Excellencys Most Obliged and Most Humble Servant
Jno P Jones

M De Thevenard has this day sent a new requisition to Captain Landais for the Seamen &ca on board the Alliance, who served with me in the Bon Homme Richard. I have recd. yours of the 17th.— Money would make the people of the Alliance do anything.
His Excellency. Benja Franklin Esqr. & &

 
Notation: J.P. Jones L’Orient June 23. 1780
